Citation Nr: 0527813	
Decision Date: 10/14/05    Archive Date: 10/25/05

DOCKET NO.  04-21 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
spondylolisthesis of the lumbar spine with radiculopathy.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

L. McCain, Counsel


INTRODUCTION

The veteran had active military service from January 1982 to 
January 1985 and from October 11, 1990 to November 16, 1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2004 rating decision of the Detroit, 
Michigan, Regional Office (RO) of the Department of Veterans 
Affairs (VA) that denied an increased rating for 
spondylolisthesis of the lumbar spine with radiculopathy, 
which is currently rated 20 percent disabling.  

In August 2004, the appellant filed service connection claims 
for a mood disorder as secondary to his service-connected 
disabilities and a seizure disorder.  These issues have not 
been developed for appellate review and are not currently 
before the Board.  They are referred to the RO for 
appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  This law redefined the obligations 
of VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits, 
including which evidence, if any, the veteran is expected to 
obtain and submit, and which evidence will be obtained by VA.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
Court in Pelegrini v. Principi, 18 Vet. App.112 (2004) 
(Pelegrini II) held, in part, that a VCAA notice consistent 
with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  See 
VAOPGCPREC 01-2004.  

In this case, the October 2003 VCAA notice letter was 
deficient.  The letter, issued before the March 2004 rating 
decision that denied an increased rating for a back disorder, 
failed to request that the appellant provide any pertinent 
information in his possession.  Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  Moreover, a copy of the VCAA 
letter was mailed to Disabled American Veterans, the 
accredited representative then of record.  

Evidence of record also demonstrates that the October 3, 2003 
VCAA letter mailed to the appellant was returned to the RO by 
the United States Postal Service (U.S.P.S.) because the 
forwarding time had expired.  The RO received the returned 
mail bearing the appellant's new mailing address on October 
22, 2003.  

In February 2004, the appellant revoked the power of attorney 
of Disabled American Veterans by executing a VA Form 21-22, 
Appointment of Veterans Service Organization as Claimant's 
Representative, in favor of the American Veterans (AMVETS).  

On March 2, 2004, the appellant contacted VA inquiring about 
the status of his claim.  A VA Form 119, Report of Contact, 
reveals that the appellant was informed as to the medical 
evidence then of record.  He was also advised that the VA 
letter dated October 3, 2003, was returned.  The appellant 
admitted that he had no additional private medical evidence 
to submit, nor had there been any recent VA outpatient or 
inpatient treatment.  He confirmed his current mailing 
address.  The Board observes that the confirmed address is 
different from the mailing address on the U.S.P.S. address 
label received in October 22, 2003. 

VA acknowledged the appointment of AMVETS on March 8, 2004.  
On March 9, 2004, VA issued the rating decision on appeal 
denying an increased rating for the service-connected 
spondylolisthesis of the lumbar spine with radiculopathy.  
The Board observes that there is no indication that VA re-
mailed the VCAA letter to the correct mailing address after 
confirming it with the appellant or that the rating decision 
was mailed to the new accredited representative of record, 
AMVETS.  

There is no indication that VA corrected the mailing error 
regarding the veteran's representative after receiving 
correspondence from the veteran on April 7, 2004 which 
contained a notice of disagreement to the rating decision.  
In the notice of disagreement, the appellant stated that 
AMVETS was the accredited representative of record.  
Subsequently, on April 12, 2004, a VA letter and statement of 
the case were mailed to the appellant and Disabled American 
Veterans.  The Board observes that supplemental statements of 
the case issued in October 2004, November 2004, and January 
2005 were submitted to AMVETS but did not recite the facts or 
applicable law and regulations contained in the original 
statement of the case issued in April 2004.   

Based on the foregoing procedural history, the Board is of 
the opinion that the appellant and his accredited 
representative, AMVETS, should be sent a VCAA notice letter 
relative to the issues on appeal, and a supplemental 
statement of the case that discusses the procedural history, 
facts, and applicable law and regulations that affect the 
claim on appeal from the March 2004 rating decision.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 U.S.C.A. 
§ 7105(d)(1), (3) (West 2002 & Supp. 2005).  

Next, the evidence of record demonstrates that the appellant 
should be afforded a recent VA spine examination.  The last 
VA examination was conducted in October 2003, a year prior to 
the appellant's October 7, 2004 L5-S1 lumbar fusion with 
spinal fixation, iliac crest autograft and allograft.  At 
that time, the VA examiner opined that the appellant had 
limited work capacities as a result of the service-connected 
back and it's progression.  By a November 2004 rating 
decision, the RO assigned a temporary total rating for 
spondylolisthesis of the lumbar spine with radiculopathy 
effective October 7, 2004 based on surgical or other 
treatment necessitating convalescence.  A 20 percent rating 
was assigned from December 1, 2004.  

In January 2005, the appellant requested that the Paragraph 
30 benefits be extended as he was not able to work at that 
time.  In a January 2005 rating decision, the RO denied an 
extension of the temporary total rating.  The appellant did 
not appeal that rating decision; and, that claim is not in 
appellate status.  However, to accurately evaluate the back 
disability for the period of this appeal, a more recent 
examination is warranted.  

Under the circumstances of this case and to ensure that VA 
has met its duty to assist the claimant in developing the 
facts pertinent to the claim and to ensure full compliance 
with due process requirements, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC, for the following development: 

1.  The RO must review the claims file and 
ensure that all VCAA notice obligations 
have been satisfied in accordance with the 
decisions of Quartuccio v. Principi, 16 
Vet. App. 183 (2002) and Paralyzed Veterans 
of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), as 
well as 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002 & Supp. 2005), and any 
other applicable legal precedent relative 
to the issue on appeal.  Specifically, the 
appellant and his representative should be 
informed of all information and evidence 
needed to substantiate and complete the 
claim, which information and evidence, if 
any, that he is to provide and which 
information and evidence, if any, VA will 
attempt to obtain.  VA must also request 
that the claimant provide any evidence in 
his possession that pertains to the claim.  

2.  Contact the veteran and request that he 
furnish the names, addresses, and dates of 
treatment of all medical providers, VA and 
non-VA, from whom he has received treatment 
for spondylolisthesis of the lumbar spine 
with radiculopathy since December 2004.  
After securing any necessary authorizations 
for release of this information, the RO 
should seek to obtain copies of all 
treatment records referred to by the 
veteran, not already of record.  The RO 
should also request that the appellant 
submit any evidence in his possession 
pertinent to the appeal.  

3.  The veteran should be scheduled for VA 
orthopedic and neurologic examinations, by 
specialists, if available, to determine the 
current nature and extent of the 
spondylolisthesis of the lumbar spine with 
radiculopathy, status post L5-S1 fusion.  
The orthopedic examiner should comment on 
any functional impairment due to pain and 
the pathology associated with pain should 
be described.  With respect to the 
subjective complaints of pain, the examiner 
should be requested to specifically comment 
on whether pain is visibly manifested on 
movement of the joints, the presence and 
degree of, or absence of, muscle atrophy 
attributable to the service-connected 
disability and the presence or absence of 
any other objective manifestation that 
would demonstrate disuse or functional 
impairment due to pain attributable to the 
service-connected back disability.  The 
examiner should specifically indicate the 
ranges of motion of his lumbar spine.  All 
neurologic impairment associated with the 
service-connected low back disability 
should be identified.  

All necessary tests should be performed.  
The claims folder must be made available to 
the examiner(s) for review in conjunction 
with the examinations.  The rationale for 
all opinions expressed should be set forth.  

4.  When the foregoing actions are 
completed, the RO should readjudicate the 
claim for an increased rating for a low 
back disability.  The RO should again 
consider the appellant's pending claim in 
light of any additional evidence added to 
the record since the issuance of the last 
SSOC, including any evidence submitted to 
the Board subsequent to the issuance of the 
last SSOC.  The RO should consider 
application of the schedular criteria in 
effect prior to September 26, 2003, and the 
revised criteria for rating disabilities of 
the spine effective September 26, 2003.  68 
Fed. Reg. 51454 - 51458 (Aug. 27, 2003) 
(codified at 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235 to 5243), as well as the 
decision of the United States Court of 
Appeals for Veterans Claims (Court) in 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

5.  Thereafter, if the determination 
remains adverse, the RO should furnish the 
appellant and his representative a 
supplemental statement of the case that 
includes all applicable legal precedent and 
pertinent Diagnostic Codes for rating the 
disability at issue, to include the 
procedural history, facts and evidence from 
the March 2004 rating decision forward.  
The appellant and his representative should 
be afforded a reasonable period of time in 
which to respond.  The case should then be 
returned to the Board for further appellate 
consideration, as appropriate. 

The veteran is advised that a failure to report for scheduled 
VA examinations without good cause could result in the denial 
of his claim.  38 C.F.R. § 3.655 (2004).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


